Per Curiam.
The fee bill of the 22d of February 1821, expressly gives (he sheriff certain costs for the levy, advertising and sale of goods oil a fieri fa< ins, And tl¡e piecn-uie v¡\u¡ to rent over costs, in the act of 21st of March 177 2, ¡.~ confined to the costs in the execution mentioned. The sheriff's eo-ls ate novel mentioned in the writ of execution, and there is no reason fot depriving the sheriff of a compensation for his services, when, if the landlord had pursued the remedy of distress, he would be liable to the costs of executing the distress.
Rule discharged.